 Case 1:20-cv-06223-BMC Document 10 Filed 01/21/21 Page 1 of 2 PageID #: 33




             Phone: (718) 971-9474| Fax: (718) 865-0943| Email: Jonathan@ShalomLawNY.com
                       Office: 105-13 Metropolitan Avenue Forest Hills, New York 11375

                                                                      January 21, 2021
VIA ECF
United States District Court
Eastern District of New York
Attn: Brian M. Cogan, U.S.D.J.
225 Cadman Plaza East
Courtroom 8D South
Brooklyn, NY 11201-1804

       Re:     Salamanca, et al. v. Sweet Coffee Bakery, Inc., et al.
               Case No.: 1:20-cv-6223 (BMC)
               Consent Letter Motion for Extension of Time to Respond to Complaint

Dear Judge Cogan:

       This law firm has been retained to represent Defendants’ in the above-referenced matter.
Given our recent retention, Defendants’ write to respectfully request a sixty (60) day extension of
time to respond to the complaint. We respectfully request that the Court set the Defendants’
deadline to answer, move, or otherwise respond to the complaint on March 18, 2021.

        Plaintiff’s counsel has consented to the requested extension, which will permit Defendants’
counsel to investigate and the parties to communicate regarding Plaintiff’s allegations. Pursuant to
§ I(E) of this Court’s Individual Practices: (i) there have been no previous requests for an extension
of time to respond to the complaint; (iv) the adversary consents; (v) there is a previously scheduled
telephonic initial status conference scheduled for February 4, 2021, at noon; and (vi) the additional
time is sought for your undersigned to investigate the facts alleged in the complaint and to explore
early resolution with Plaintiffs, who have agreed to provide damage calculations for Defendants’
review.

         Additionally, the undersigned respectfully requests that this Court adjourn the scheduled
initial conference for a date of its convenience following Defendants’ deadline to respond.

      Based on the foregoing, Defendants respectfully submit good cause exists for extending
Defendants’ deadline to respond to the complaint up to and including March 18, 2021.

Dated: Forest Hills, New York
       January 21, 2021                               Respectfully submitted,

                                                      SHALOM LAW, PLLC

                                                      /s/ Jonathan Shalom
Case 1:20-cv-06223-BMC Document 10 Filed 01/21/21 Page 2 of 2 PageID #: 34


                                        Jonathan Shalom, Esq.
                                        105-13 Metropolitan Avenue
                                        Forest Hills, NY 11375
                                        Jonathan@ShalomLawNY.com
                                        (718) 971-9474 (office)

                                       Attorneys for Defendants
